                                                                                                                                  FILED
                                                                                                                        U.S. DISTRICT COURT
AO 245H (Rev. 11/16)   Judgment in a Criminal Case                                                                  EASTERN DISTRICT ARKANSAS
                       Sheet I



                                          UNITED STATES                      Dis TRI CT Cou R\JAMES w. McuuN11VUU.,l\v'\,LERK
                                                                Eastern District of Arkansas                     By:----H4+--t:l:::-=c::-:LE:::RK;

              lJNITT:D STATES OF AMERICA
                                  v.
                  SAUL CABEZAS-ALONZO                                                Case Number: 4:18-CR- 546-BD-1

                                                                                     USM Number: 93828-208
                                                                                      Nicole Lybrand
                                                                                     Defendant's Attorney
THE DEFENDANT:
rill pleaded guilty to count(s)        1 of the Misdemeanor Information, a Class A Misdemeanor

D pleaded nolo contcndere to count(s)
   which was 11cccpted by the court.
D was   found guilty on count(s)
   .1fkr a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                           Offense Ended

 18 USC 1791(a)(2)                 Possession of a prohibited object by a prison inmate                          5/31/2018                                   1




       ·rhc defendant is sentenced 11s provided in p11ges 2 through         __4__~ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The dclc.-ndant has bL·en fr)Und     not guilty on count(s)
                                                                      ---------------------------                                                                -   --·-······--··--


D (\iunt(s)                                               0      IS   D arc dismissed on the motion of the    t;nited States.

           It is ordered th,1t the defondant must notify the United States attorney for this district within 30 days of any change of name, residence.
or mailin:2: address until all fines, restitution, costs, and special assessments imposed bv this judinncnt arc fully paid. I t'ordcred to pav resritutilm.
the defendant must notify the court and United States attorney of matetial changes i11 econon1ic circumstmices.                              '

                                                                             1/22/2019
                                                                           ----------------                                     ··-··•   ---~-------------------------------
                                                                            Date of Imposition of Judgment



                                                                              .    ~ dt · J
                                                                            S 1gnature          - ,,,,,.,_,,,_
                                                                                       o . u ge




                                                                            Beth Deere, U.S. Mag. Judge               - - - - ----·--------- ·--------
                                                                            Name and Title of Judge




                                                                            Oak
                                                                                  .... l   ZS-.l~~
AO 245B (Rev. 11/16) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                        Judgment   Page _ _2__ of   4
l)EFENDANT: SAUL CABEZAS-ALONZO
CASE NUMBER: 4:18-CR- 546-8D-1

                                                               lMPRISON!VIENT

            T'he defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
3 months to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
imposed.



     D      The court makes the following recommendations to the Bureau of Prisons:




     liZ!   The ddcndant is remanded to the custody of the United States Marshal.

     D      The dcfrndant shall surrender to the United States Marshal for this district:

            •   at    ----------
                                                   D    a.m.     D   p.m.     011


            •   as notified by the United States Marshal.

     D      The de fondant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            D   before 2 p.m. on

            D   as notified by the United States Marshal.

            D   as notified by the Probation or Pretrial Services Office.



                                                                     RETURN

 I have executed this judgment as follows:




            fkfcndant delivered on                                                          to

 a                                                      with a certified copy of this judgment.



                                                                                                     UNITED STATES MARSHAL



                                                                            By
                                                                                                  DEPUTY UNITED STATES MARSHAL
AO 2458 (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 5 -- Criminal Monetary Penalties
                                                                                                         Judgment--Page _    __,3,,___ of   4
 DEF EN DANT: SAUL CABEZAS-ALONZO
 CASE NUMBER: 4:18-CR- 546-BD-1
                                                CRIMINAL M.ONETARY PENAL TIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                    JVT A Assessment*                 Fine                      Restitution
 TOTALS            $ 25.00                       $ 0.00                            $ 0.00                    $ 0.00



 D   The detem1ination ofrcstitution is defe.rrcd until
                                                        ----
                                                             • An Amended .Judgment in a Criminal Case (AO 245C) will be entered
     after such determination.

 0   The defendant must make restitution (including community restitution) to the follo~ing payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately propmtioned payment, unless specified otherwise in
      the priority order or percentage payment colwnn below. However, pursuant to 18'U.S.C. § 3664(1), all nontederal victims must be paid
      bc.-fore the United States is paid.

  Name of Pavee                                                                 Total Loss**        Restitution Ordered Priority or Percentage




 TOTALS                                                                    $                o.oo s____------=o=.o=o

 0     Restitution amount ordered pursuant to plea agreement $

 0     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
       10 penalties for delinquency and default, pursuant to 18 U .S.C. § 3612(g).


 O     The court detcnnined that the defendant does not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the            D fine       D restitution.
       O    the interest requirement for the         0     fine    •   restimtion is modified as follows:

 * Justice for Victims ofTratlicking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amotmt oflosses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on or
 atler September 13, 1994, but before April 23, 1996.                                           ·
:\0?45B(Rcv. l!ll6)   JudgmcntinaCrimina!Casc
                      Sheet 6 Schedule of Payments

                                                                                                                          Judgment - · Page __4__ of         4
 DEFENDANT: SAUL CABEZAS-ALONZO
 CASE NUMBER: 4:18-CR- 546-BD-1

                                                             SCHEDULE OF PAYlVlENTS

 I Living assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    al]   Lump sum payment of S _2_5_.0_0_____ due immediately, balance due

            D    not later than                                             . or
            D    in accordance with        D C,            D D,        D E,or            D   F below: or

 B    D Payment to begin immediately (may be combined with                            • c.          D D,or          D F below); or

 (·   D Payment in equal           ______                                            installments of S _ _ _ _ _ _ _ over a period of
                                                           (e.g., weekfv. monthlv, 11uarterlv)
                          (e.y .. 111,1111/is or years),   to commence        _____ (e.g. 30 or 60 days! after the date of this judgment; or

 D    D Payment in equal           ______                  (e.g., week(v. month(v, 11uarterli)   installments of $      ________ over a period of
                          (e.g .. months or vears),        to commence        _____           (e.g.. 30 or 60 days!   after release from imprisonment to a
            term of supervision; or

 F    D Payment during the ten11 of supervised release will commence \:V:ithin   _ _ _ _ _ (e.g .. 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or

 F    D Special instructions regarding the payment of criminal monetary penalties:




 Unless the co_~rt ha~ expressly orden;d ?therwise, if this judgment imposes imprisonment. pavment ofcrirninal monetary penalties is due during
 the pcnod ot 1mpnsonment All cnmmal monetary penalties, except those payments made through the Federal Bureau of Pnsons' Inmate
 Financial Responsibility Program, arc made to the clerk of the court.

 The defc-ndant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D    Joint and Several

      Ddendant and Co-Defendant Names and Case Numbers                        (i11d11di11g defendant n11111be1),   Total Amount. Joint and Several Amount.
      and corresponding payee, if appropriate.




 D    'T'he defendant shall pay the cost of prosecution.

 D    The defendant shall pay the following court cost(s):

 D    The defendant shall forfeit the defendant's interest in the following property to the United States:


 Pavrncnts shall be applied in the following order: (1) assessment, (2) restitution principal. (3) restitution interest. (4) fine principal. (5) fine
 interest, (6 l communny restitution, (7) J\l'f A assessment. (8) penalties. and (9) costs. mcluding cost of prosecution and court costs.
